Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 06/10/22 is acknowledged. 

Status of Claims
Claims 19-30 are pending. 
In the submission filed on 06/10/22, claims 19, 23, and 25 were amended, and no claims were cancelled or added (claims 1-18 were cancelled in a previous paper). 
Claims 19-30 are rejected.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112:
The previous rejections have been withdrawn (rendered moot) in part, in view of the cancellation of the claimed subject matter that gave rise to those rejections. 
Regarding the BIN limitation (claim 19, wherein clause, and analogous language in claim 25; previous Office Action, paragraph 20) and the identifying operation (claims 19 and 25; previous Office Action, paragraph 24), Applicant presents an argument based on Applicant's specification 0029 (Response, pp. 8-10). However, 0029 was explicitly cited and found wanting in the previous Office Action. To reiterate, 0029 contains merely generic language: "[BINs] may be used to identify different payment processes." However, the description of a genus does not necessarily provide support for a species within the genus. See MPEP 2163 (e.g., 2163.I.B.). Here, the genus is payment processes and the species is a "pay-on-demand payment process." The utterly minimal statement of the genus, as quoted above, without any further discussion in the disclosure related thereto whatsoever, does not provide support for the species being claimed. 
Applicant does not provide any substantive argument whatsoever as to why the mention of the genus is deemed to provide support for the species. Rather, Applicant merely restates the generic statement of the specification ("different BINs may be used to identify different payment processes") and purports to conclude therefrom that support exists, specifically, that a standard for ascertaining whether a genus provides support for a species (viz., whether one of ordinary skill would reasonably conclude that the inventor had possession of the claimed element) is satisfied (Response, pp. 8-9). Thus, Applicant's remarks constitute merely a conclusory statement, not a substantive argument. 
Regarding the receiving operation (claims 19 and 25; previous Office Action, paragraph 23), Applicant argues based on 0038-0039 that "it is inherent in the disclosure" that the financial institution "receives the information for the pay-on-demand virtual payment card with the items in the shopping cart so that the transaction can be completed" (Response, pp. 9-10). It should be noted that the recitation in question recites not merely that the financial institution backend receives the information for the virtual payment card but that it receives this information from the backend for the online marketplace. Contrary to Applicant's assertion, the Office does not deem that the entirety of this step is inherent. For example, the transaction could be completed with the financial institution receiving the payment card information from a party other than the online marketplace backend -- for example, the payment card information could be received from the buyer, the seller, or an acquirer. Applicant does not provide an explanation as to why/how the entirety of this step is "inherent in the disclosure." 


Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101:
Applicant's arguments have been fully considered but they are not persuasive.
As amended, the claims are directed to processing a payment, including a preliminary exchange of information containing an instruction indicating a specific type of payment processing that is to be used (i.e., BIN number instructs that pay-on-demand payment process is to be used). 
Applicant argues that the claimed invention provides an improvement:
The bank identification number, or BIN, is used so that the transaction can be processed as a normal transaction until it is received by the backend for the financial institution. Indeed, no modifications to existing systems are required to route that transaction to the backend for the financial institution. Once the transaction is received by the backend for the financial institution, however, a different payment process - here, pay on demand - is used. Thus, this improves the functionality of existing systems by allowing pay-on-demand payment processes to go over existing payment systems, while allowing the financial institution backend to process them as pay-on-demand payments. (Response, p. 7)

However, no detail as to what this alleged improvement involves or amounts to is provided by the claims or the disclosure. The claims merely recite at a high and generic level the use of a "pay-on-demand payment process." As such, the "pay-on-demand payment process" is a black box. No recitation or disclosure of any technical underpinnings is provided, such as would flesh out what the apparently new "pay-on-demand payment process" is or what the "existing payment systems" are, how the invention manages to implement/overlay the new process in/on the existing systems, and how the invention manages to avoid requiring modification of the existing systems. Moreover, the above-quoted description of problem and solution are not readily found in Applicant's specification. 

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103:
Applicant's arguments have been fully considered but are moot and/or not persuasive.
	Applicant's arguments are addressed below in turn.

1) Flitcroft's exchange 65 teaches "an online marketplace, the online marketplace offering a plurality of goods or services, each good or service associated with one of a plurality of sellers"
Per 0057-0058 exchange 65 is a B2B exchange for a buyer 62 to place orders with supplier 63 (seller). To "place an order" (as consummated by steps 1-17, Fig. 6) is to purchase a good and/or service. Since the exchange provides buyers with the ability to purchase goods/services from sellers, it follows that, contrary to Applicant's assertion (Response, p. 14), the exchange "offers goods and services" for purchase, and hence is a "marketplace." Applicant states:
Thus, exchange 65 is not an online marketplace that offers goods or services associated with one of a plurality of sellers. Instead, it provides an interface between the buyer and the seller, and does not offer any goods or services for purchase. Because of this, Flitcroft calls this element an exchange, because that is the functionality that it provides. (Response, p. 14)

From this statement of Applicant, it is not clear what functionality an exchange provides, that excludes purchase/sale of goods/services. As best understood, Applicant is implying that Filtcroft's exchange is an interface merely for buyer to make payments to seller. However, such implication is contradicted by Flitcroft's explicit teachings, as explained above. 
	In addition, Flitcroft 0035 teaches that the system is intended for use with a plurality of merchants. (Note that, per 0034 last sentence, 0035 pertains to sections II and III, which are 0057-0074 and 0075-0092, the sections from which the other citations to Flitcroft are generally drawn in the instant rejection.) Furthermore, it would not be reasonable to assert that Flitcroft's B2B exchange is for the sole use of a single supplier (seller/merchant). Rather, one of ordinary skill in the art understands that the B2B exchange is for buyers in general to place orders from suppliers in general. Thus 0057-0058 (exchange 65 is a B2B exchange for a buyer 62 to place orders with supplier 63), although it uses the singular form "supplier," is interpreted as speaking of a buyer in general and a supplier (seller) in general, not a single buyer and seller. Thus, Flitcroft teaches the recited "plurality of sellers" as claimed in context. 
	In addition, Flitcroft teaches that the exchange offers a "plurality of goods or services." For example, 0067 teaches that the buyer receives the ordered goods/services (plural).  

2) Flitcroft's teaches "receiving, at a backend for a financial institution and from a backend for an online marketplace, … a request for a pay-on-demand virtual payment card for a buyer of one of the goods or services offered by one of the plurality of sellers in the online marketplace"
	Although Filtcroft 0057-0074 are presented under the heading of "II. Deferred Payment Scheduling," a reading of the actual content of 0057-0074 demonstrates that this portion of Flitcroft in fact teaches "business-to-business commerce [purchase/sale of goods/services] using financial transaction numbers" (0034), as previewed in Flitcroft's "Summary of the Invention" section. In fact, the sole substantive teaching of "deferred payment scheduling" in 0057-0074 would appear to be the last sentence of 0071. Thus, the heading "Deferred Payment Scheduling" in no way nullifies the actual content taught thereunder, such as purchase/sale and payment processing, using controlled payment numbers. 

3) Flitcroft's issuer (64, 74, 94) and CPN software platform (61, 71, 91) in combination teach the "backend for a financial institution"
	See Flitcroft:
0094 platform 91 can be hosted by issuer 94 and integrated with its existing authorization and account management system; 
0049 platform is installed by issuer and used to issue CPNs; 
0207 issuer maintains the platform online through batch file or customer service system; 
0203 platform can be seamlessly integrated with issuer's authentication system; 
0193 issuer registers company (user, buyer) on platform 
All of the foregoing teachings indicate that Flitcroft recognizes that, despite Figs. 6, 7 and 9 showing issuer and CPN software platform as separate elements, in fact CPN software platform can be deemed integrated with or part of issuer. 
Although some of the foregoing teachings appear in section V. "User Hierarchy" and hence could arguably be asserted to be taught in embodiments other than those of Flitcroft 0049-0074 (cited as teaching the bulk of the claim limitations), the former embodiments are comparable to and compatible with the latter embodiments. Indeed, Flitcroft presents his invention as embracing/encompassing all the different embodiments, i.e., Flitcroft's disclosure would indicate that all embodiments are compatible with all others (see, e.g., 0033-0037 the "present invention can also be embodied as …"). Accordingly, it would be obvious to combine any different embodiments found in Flitcroft. (A formal motivation statement for such combination is provided in the body of the rejection hereinbelow.)
Applicant writes: 
There is no support for the Office Action to read "backend for the financial institution" to include both issuer 64 and CPN software platform 61 and this interpretation is not supported by the paragraphs cited (as well as other passages) in the Office Action, which instead treat these elements are separate and independent of each other. (Response, p. 15)

In this regard, it is noted that the bulk of the above citations (specifically, 0049, 0192-0193, 0203, 0207) were explicitly cited in the previous Office Action in support of the citation of both issuer 64 and CPN software platform 61 as teaching the recited "backend for a financial institution." In addition, the previous Office Action did not expressly cite any other portion of Flitcroft for a teaching that issuer and CPN software platform are separate elements; if, in other citations used in the rejection, Flitcroft incidentally treated issuer and CPN software platform as separate elements, such citations were to be taken as qualified by the explicit indication given at the outset, with explicit support provided (previous Office Action, p. 17, claims 19 and 25, first limitation, first line, as explained at the beginning of this paragraph, above), to the effect that the "financial institution backend" was deemed taught by both issuer 64 and CPN software platform 61. Accordingly, Applicant's assertions above cannot be understood and are deemed incorrect and without merit.  

4) Flitcroft's CPN is a "pay-on-demand virtual payment card"  
As per Applicant's specification (e.g., 0028-0029, 0014) and claims (e.g., 20, 21), a "pay-on-demand virtual payment card" is a "single use account number" or a "limited use account number" and may be selected from a pool of such numbers, grouped by BIN. Flitcroft's account of CPNs is consistent with Applicant's account of "pay-on-demand virtual payment cards," see Flitcroft, 0050-0054, including the patent applications incorporated by reference in 0050.
In the following excerpt from Applicant's Response (pp. 15-16), Applicant first presents a quotation from Flitcroft (shown below as single-spaced and indented) and then argues based on the quotation.



    PNG
    media_image1.png
    698
    673
    media_image1.png
    Greyscale


As seen in the above excerpt, as best understood, Applicant misreads Flitcroft and consequently arrives at a conclusion that is flat-out wrong. Specifically, Applicant says that a "CPN … is not a financial instrument at all. It simply links to a PAN …" (bold and italics in original, underlining added). But the quotation from Flitcroft says that the "purchase order information" is linked to a CPN, not that the CPN links to a PAN. Again, the quotation from Flitcroft cites the "CPN as PAN" (i.e., the CPN serves as the PAN), not that the CPN links to the PAN. Thus, Flitcroft teaches that the CPN is or serves as a PAN, i.e., a payment card account number, i.e., a virtual payment card.

5) Flitcroft teaches "receiving, by the backend for the financial institution and from the backend for the online marketplace, a transaction for the good or service and the information for the pay-on-demand virtual payment card"
	Applicant writes in pertinent part: 
Indeed, Flitcroft discloses that the issuer 64 receives an auth request from the acquirer 66, not from the exchange 65 (alleged to be the online marketplace). (Response, p. 16)

Applicant's construction of the claim term "from" is too narrow. Under the broadest reasonable interpretation, for A to receive x "from B," it is not required that x be received directly from B without going through any intermediary. Rather, "from" encompasses the scenario where A receives x from B, via C, that is, x is sent from B to C to A. That is the scenario we have here in Flitcroft (Fig. 6): the issuer 64 (financial institution backend) receives the auth request (transaction and information for pay-on-demand virtual payment card) from exchange 65 (online marketplace) via supplier 63 and acquirer 66.

6) Flitcroft teaches "identifying, by the backend for the financial institution, the transaction as using the pay-on-demand payment process based on the bank identification number"
	Applicant writes: 
Nor does Flitcroft disclose "identifying, by the backend for the financial institution, the transaction as using the pay-on-demand payment process based on the bank identification number." Instead, Flitcroft discloses that the acquirer recognizes the BIN/BIN-Range of the transaction and presents the transaction directly to the issuing bank 64 for settlement. Flitcroft, ¶ 0069. Therefore, because the issuer 64 does not perform this step, Flitcroft does not disclose this element. (Response, p. 16; bold and italics in original, underlining added)

Here Applicant selectively quotes from Flitcroft. The selection is deceptively incomplete. Flitcroft 0069 does teach that the acquirer recognizes the BIN/BIN range of the transaction. However, Flitcroft 0070, as well as 0063, teaches that the issuer 64 recognizes the BIN/BIN-Range and routes the request and settlement message to the CPN software platform 61. Therefore, Applicant's assertion (underlined above) that the issuer does not perform this step is flat-out wrong. 

Examiner's Comments
Not Positively Recited
Claim 19 recites:
"receiv[ing] … the online marketplace offering a plurality of goods or services, each good or service associated with one of a plurality of sellers, a request for a pay-on-demand virtual payment card for a buyer of one of the goods or services offered by one of the plurality of sellers in the online marketplace." 
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970). 

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art. See rejection(s) under 35 U.S.C. 103 below, as applicable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-30 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 19 and 25 are directed to a method "for using pay-on-demand virtual payment cards" and an electronic device. 
Claims 19 and 25 are directed to the abstract idea of "performing or processing a transaction using a virtual payment card," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 19 recites "receiving, at … a financial institution and from … an … marketplace, the … marketplace offering a plurality of goods or services, each good or service associated with one of a plurality of sellers, a request for a pay-on-demand … payment card for a buyer of one of the goods or services offered by one of the plurality of sellers in the … marketplace; providing, by … the financial institution, information for the pay-on-demand … payment card to … the … marketplace, wherein the information for the pay-on-demand … payment card comprises a bank identification number that identifies the pay-on-demand … payment card as using a pay-on-demand payment process; receiving, by … the financial institution and from … the … marketplace, a transaction for the good or service and the information for the pay-on-demand … payment card; identifying, by … the financial institution, the transaction as using the pay-on-demand payment process based on the bank identification number; settling, by … the financial institution, the transaction by providing a payment from an account for the buyer to an account for the seller using the pay-on-demand payment process; and providing, by … the financial institution, a reconciliation file to … the buyer." Claim 25 recites similar subject matter. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a "memory," a "financial institution computer program," a " computer processor,"  a (pay-on-demand) "virtual" (payment card), a "backend" (for a financial institution), a "backend" (for an) "online" (marketplace), and  a "backend" (for a buyer) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of performing or processing a transaction using a virtual payment card, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of performing or processing a transaction using a virtual payment card, specifically, as recited above, using computer technology (e.g., computer processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 19 and 25 are not patent eligible.
Dependent claims 20-21, 23-24, 26-27 and 29-30 describe further details of the data (virtual payment cards) or operations (payment type/rails) of claims 19 and 25. Dependent claims 22 and 28 describe additional operations (committing transaction to distributed ledger) of or closely related to the abstract idea of claims 19 and 25. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in the Specification
Claims 19 and 25 recite "receiv[ing] … the online marketplace offering a plurality of goods or services, each good or service associated with one of a plurality of sellers, a request for a pay-on-demand virtual payment card for a buyer of one of the goods or services offered by one of the plurality of sellers in the online marketplace."  
Related subject matter is discussed in paragraph 0010 of the specification:
[0010] According to another embodiment, a system for using pay-on-demand virtual payment cards may include an online marketplace comprising a plurality of goods or services, each good or service associated with a supplier; ….

It is noted that a marketplace may sell goods and services of multiple sellers without the marketplace comprising multiple sellers. Further, Applicant's specification 0010 does not indicate that the goods or services are associated with different (multiple) sellers; per 0010, the goods and services could all be from a single seller. Accordingly, the specification is not deemed to teach a plurality of sellers (in the online marketplace). No support is found for the underlined language. 
Claims 19 and 25 recite "providing, … wherein the information for the pay-on-demand virtual payment card comprises a bank identification number that identifies the pay-on-demand virtual payment card as using a pay-on-demand payment process" and "provide, … wherein the pay-on-demand virtual payment card comprises a bank identification number that identifies the pay-on-demand virtual payment card as using a pay-on-demand payment process," respectively.
Related subject matter is discussed in paragraphs 0029 and 0038 of the specification:
[0029] In one embodiment, financial institution 140 may manage or maintain a "pool" of pay-on-demand virtual payment cards. In one embodiment, pool of pay-on-demand virtual payment cards. For example, in one embodiment, different bank identification numbers (BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc.

0029 thus teaches that "(BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc." This generic language does not teach the specific language claimed, as underlined above, viz., "a bank identification number that identifies the pay-on-demand virtual payment card as using a pay-on-demand payment process." Accordingly, no support is found for the above-quoted underlined language of claims 19 and 25.
Claims 19 and 25 recite "receiv[ing …] from the backend for the online marketplace, a transaction for the good or service and the information for the pay-on-demand virtual payment card." Related subject matter is found at specification paragraphs 0003, 0010 and 0040. According to these portions of Applicant's disclosure, the online marketplace backend provides the transaction, not the information for the pay-on-demand virtual payment card, to the financial institution backend. Accordingly, no support is found for the above-quoted (underlined) subject matter of claims 19 and 25.
Claims 19 and 25 recite "identify[ing …] the transaction as using the pay-on-demand payment process based on the bank identification number." Related subject matter is discussed in paragraph 0029 of the specification:
[0029] In one embodiment, financial institution 140 may manage or maintain a "pool" of pay-on-demand virtual payment cards. In one embodiment, pool of pay-on-demand virtual payment cards. For example, in one embodiment, different bank identification numbers (BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc.

0029 thus teaches that "(BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc." This generic language does not teach the specific language claimed, viz., "identify[ing …] the transaction as using the pay-on-demand payment process based on the bank identification number." Accordingly, no support is found for the above-quoted language of claims 19 and 25.
Claims 20-24 and 26-30 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 25-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Flitcroft et al. (U.S. Patent No. Application Publication No. 2003/0018567 A1), hereafter Flitcroft.

Regarding Claims 19 and 25
Flitcroft teaches:
receiving (Fig. 6, step 2, Request CPN), at a backend for a financial institution (Fig. 6, 61 and 64, see 0094, 0049, 0207, 0203, 0192-0193) and from a backend for an online marketplace (Fig. 6, Exchange 65), the online marketplace offering a plurality of goods or services (0057-0058, 0067), each good or service associated with one of a plurality of sellers (0035, 0057-0058; see also Fig. 12, 0076, 0081, 0267), a request (Fig. 6, step 2, Request CPN) for a pay-on-demand virtual payment card for a buyer of one of the goods or services offered by one of the plurality of sellers in the online marketplace; (Fig. 6, 0057-0059)
providing, by the backend for the financial institution, information for the pay-on-demand virtual payment card to the backend for the online marketplace (Fig. 6, step 2, Resp with CPN, 0059), wherein the information for the pay-on-demand virtual payment card comprises a bank identification number that identifies the pay-on-demand virtual payment card as ("recognizes the CPN platform's purchase BIN/BIN-Range …") using a pay-on-demand payment process (the process used by "CPN software platform 61") (0063, 0064, 0070); (Fig. 6, step 2, Resp with CPN, 0059; 0063, 0064, 0070)
receiving (Fig. 6, step 6), by the backend for the financial institution and from the backend for the online marketplace, a transaction (as per Fig. 6, step 3) for the good or service and the information for the pay-on-demand virtual payment card (as per Fig. 6, step 3); (Fig. 6, steps 3-7, 0060-0064)
identifying ("recognizes the CPN platform's purchase BIN/BIN-Range"), by the backend for the financial institution, the transaction as using the pay-on-demand payment process (i.e., the process used by "CPN software platform 61") based on the bank identification number; (Fig. 6, step 6, 0063, 0064, step 13, 0070-0074) 
settling, by the backend for the financial institution, the transaction by providing a payment from an account for the buyer to an account for the seller using the pay-on-demand payment process; and (Fig. 6, steps 12-17, 0068-0074, 0270)
providing, by the backend for the financial institution, a reconciliation file to a backend for the buyer. (0010, 0292, 0294, 0297)
The rejection as set forth above relies primarily on Flitcroft 0033-0035 and 0049-0074 and figures referenced therein. Citations to other portions of Flitcroft may arguably be deemed to refer to different embodiments. Assuming arguendo that these are different embodiments, it would be obvious to combine any/all of Flitcroft's embodiments because they contain largely the same substantive content, they are technically compatible as to any substantively different content, and Flitcroft presents the various embodiments as all embraced/encompassed by a single unified invention (see, e.g., 0033-0037 the "present invention can also be embodied as …"). In addition, such combination would be obvious as being a matter of (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, as applicable. MPEP 2143.I.A.-D.

Regarding Claims 20 and 26
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Flitcroft further teaches:
wherein the pay-on-demand virtual payment card comprises a single use account number. (0051)

Regarding Claims 21 and 27
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Flitcroft further teaches:
wherein the pay-on-demand virtual payment card comprises a limited use account number. (0050) 


Regarding Claim 30
Flitcroft teaches the limitations of base claim 25 as set forth above. Flitcroft further teaches:
wherein the payment comprises an electronic payment network payment. (0052, 0054)

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al. (U.S. Patent No. Application Publication No. 2003/0018567 A1), hereafter Flitcroft, in view of Lugli et al. (U.S. Patent Application Publication No. 2017/0270493 A1), hereafter Lugli.

Regarding Claims 22 and 28 
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Flitcroft does not explicitly disclose but Lugli teaches:
committing the transaction to a distributed ledger. (0051-0057; 0026, 0135)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Flitcroft to incorporate Lugli's teaching of committing transactions (including transactions involving virtual payment cards) to a distributed ledger, into Flitcroft's systems and methods for controlled payment card generation and transaction/payment processing, in order to provide a centralized repository and robust trustworthiness of stored transaction data, such as to facilitate tracking, reviewing and verifying of past transactions, for purposes of validating risk; verifying compliance with regulatory or licensing requirements; providing reports to business users for reconciling, tracking, reporting, etc.; and so on. See, e.g., Lugli, 0055, Flitcroft, 0007, 0010, 0024-0027, 0147-0149, 0291-0298. In addition, the combination is obvious as being a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al. (U.S. Patent No. Application Publication No. 2003/0018567 A1), hereafter Flitcroft, in view of Bachenheimer (U.S. Patent Application Publication No. 2009/0259560 A1).

Regarding Claims 23 and 29
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Bachenheimer further teaches:
wherein the payment comprises an Automated Clearing House (ACH) payment. (0060, 0068, 0070, 0099)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Flitcroft's systems and methods for controlled payment card generation and transaction/payment processing, by incorporating therein these teachings of Bachenheimer pertaining to ACH payment, in order to provide a wider range of payment options and hence afford a wider scope of applicability / render the systems/methods available to a wider range of users. See, e.g., Bachenheimer, 0015. In addition, the combination is obvious as being a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 24
Flitcroft in view of Bachenheimer teaches the limitations of base claim 19 and intervening claim 23 as set forth above. Flitcroft further teaches:
wherein the payment comprises an electronic payment network payment. (0052, 0054)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references: 
Cartwright (U.S. Patent Application Publication No. 2006/0143125 A1) teaches, inter alia, reconciliation between various parties in a travel agency context using a reconciliation file.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692